DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 14 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 4776569 A (Nestel-Eichhausen).
	Regarding claim 1, Nestel-Eichhausen discloses:
A lifting platform (two column hoist 1, figure 1) for lifting vehicles (vehicle 10, figure 2), comprising:
	two base assembly halves (left and right halves as shown in figure 1), 
	each base assembly half comprising a lifting device (carriages 4, figure 1) arranged thereon in which, the respective lifting devices are spaced apart from each other in a lateral direction (direction of axis A, figure 1) with a working space (area between columns 2) formed at least between the lifting devices,
	each lifting device being transferable by at least one drive (“threaded drive” col. 2, line 39) between a starting position (lowest position at bottom of interior slot of columns 2) that is near or on the floor and an operating position (raised position as shown in figure 1 or figure 2) that is at a higher elevation than the starting position,
	each lifting device comprises a carrier (supporting frame 7, figure 1) at an end region (each respective inward face of carriages 4) of the lifting device,
	each carrier includes at least one support arm (carrier arms 8, figure 1) arranged pivotably thereon (“carrier arms 8 are pivoted beneath the vehicle,” col. 2, lines 52-53), so that the respective at least one support arms of the carriers are opposite one another on opposite sides of a vertical plane (vertical plane directly centered between columns 2) that bisects the working space in a longitudinal direction (from lower left to upper right of figure 1) that is transverse to the lateral direction and which passes between the two base assembly halves (the longitudinal direction is transverse axis A), wherein each respective at least one support arms (8) is pivotable about a respective vertical axis (each carrier arm 8 is pivotable about a respective vertical axis at the connecting point to each respective supporting frame 7) into the working space and toward the vertical plane, and
	wherein each respective at least one support arm (8) is arranged on its respective carrier (7) with an adjustable angle of inclination (around axis of rotation A, figure 1) having two imaginary rays that intersect the vertical plane so as to enable inclination of each respective at least one support arm relative to the floor and relative to the vertical plane between the respective at least one support arms (there are an infinite number of imaginary rays that intersect the vertical plane from the carrier arms 8 as the angle of inclination of the carrier arms changes relative to the floor and the vertical plane, see figure 2).

    PNG
    media_image1.png
    507
    414
    media_image1.png
    Greyscale

Figure 1, US 4776569 A
	Regarding claim 2, Nestel-Eichhausen further discloses:
	wherein at least one adjustment device (adjusting motor 5, figure 1) for adjusting the angle of inclination (around axis of rotation A) is provided between the carrier (supporting plate 7) and the lifting device (carriage 4) and/or between the carrier and the at least one support arm.  
	Regarding claim 14, Nestel-Eichhausen further discloses:
	wherein a base assembly (base plates 3 and connecting piece shown in figure 1), stationary in the lifting of vehicles, is provided, which assembly includes the two base assembly halves (left half and right half as shown in figure 1), which are arranged fixedly to one another via at least one connecting point (connected as shown in figure 1 via the connecting piece), with a middle part.  
	Regarding claim 20, Nestel-Eichhausen further discloses:
 A lifting platform (two column hoist 1, figure 1) for lifting vehicles (vehicle 10, figure 2), comprising: 
	a first base assembly half (left half of hoist, figure 1), and a second base assembly half (right half of hoist, figure 1), in which a working region (area between columns 2) is formed between the first and second base assembly halves, 
	a first lifting device (carriage 4 on left half, figure 1) arranged on the first base assembly half, the first lifting device comprising: 
		a first load arm (rotating portion 6, left side of figure 1) having a first end portion (end 	attached to carriage 4) pivotably mounted to the first base assembly half about a first horizontal 	pivot axis (left side of axis A), the first load arm extending along a first longitudinal axis (coincident 	with connecting arm 13) that is transverse to the first horizontal axis, the first load arm being 	pivotable about the first horizontal pivot axis byPage 6 of 16Application No. 16/603,455 Docket No. MAMMP0168WOUSat least one drive (adjusting motor 5, figure 1) 	that raises or lowers the first load arm relative to ground within a first vertical plane (straight up 	and down through center of left side rotating portion 6) that includes the first longitudinal axis, 	and 
		a first carrier (supporting frame 7, left side figure 1) mounted to a second end portion 	(end extending between columns 2) of the first load arm that is opposite the first end portion of 	the first load arm, the first carrier including at least two first support arms (carrier arms 8, left side 	figure 1) that are each pivotable about respective first vertical axes (vertical axes through 	connecting points at supporting frame 7) to enable pivoting into the working region between the 	first and second base assembly halves, wherein the respective first vertical axes are both 	longitudinally offset in the same direction from the first horizontal pivot axis; 
		wherein an angle of inclination (around axis of rotation A) of the at least two first support 	arms (7, left side of figure 1) is adjustable so as to enable inclination the at least two first support 	arms relative to the ground and relative to the first vertical plane (see figure 2); and 
	a second lifting device (carriage 4, right side of figure 1) arranged on the second base assembly half, the second lifting device comprising: 
		a second load arm (rotating portion 6) having a first end portion (end attached to carriage 	4, right side of figure 1) pivotably mounted to the second base assembly half about a second 	horizontal pivot axis (right side of axis A), the second load arm extending along a second 	longitudinal axis (through center of rotating portion 6, right side figure 1) that is transverse to the 	second horizontal axis, the second load arm being pivotable about the second horizontal pivot 	axis by the at least one drive (adjusting motor 5) that raises or lowers the second load arm relative 	to the ground within a second vertical plane (vertical plane through center of rotating portion 6, 	right side of figure 1) that includes the second longitudinal axis, and 
		a second carrier (supporting frame 7, right side figure 1) mounted to a second end portion 	(portion directed between columns 2) of the second load arm that is opposite the first end portion 	of the second load arm, the second carrier including at least two second support arms (carrier 	arms 8, right side) that are each pivotable about respective second vertical axes (vertical axes at 	connecting points with supporting frame 7) to enable pivoting into the working region between 	the first and second base assembly halves, wherein the respective second vertical axes are both 	longitudinally offset in the same direction from the second horizontal pivot axis; 
		wherein an angle of inclination (see figure 2) of the at least two second support arms is 	adjustable so as to enable inclination the at least two second support arms relative to the ground 	and relative to the second vertical plane.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5025892 A (Stelzl, Applicant’s cited prior art) in view of DE 3830714 A1 (Bock et al.).
A lifting platform (portable base frame 1, figure 1) for lifting vehicles, comprising:
	two base assembly halves (left and right halves as shown in figure 2), 
	each base assembly half comprising a lifting device (lift arm 6, rod 10, figure 1) arranged thereon in which, the respective lifting devices are spaced apart from each other in a lateral direction (direction of axis A, figure 1) with a working space (space between left and right halves) formed at least between the lifting devices,
	each lifting device being transferable by at least one drive (drive 12, figure 1) between a starting position (lowest position at floor, not shown) that is near or on the floor and an operating position (raised position as shown in figure 1 or figure 2) that is at a higher elevation than the starting position,
	each lifting device comprises a carrier (angle arm 11, figure 1) at an end region (end of lift arm 6) of the lifting device,
	each carrier includes at least one support arm (support arms 7 via bearing part 9, figure 1) arranged pivotably thereon (via pivot axis 8, figure 1), so that the respective at least one support arms of the carriers are opposite one another on opposite sides of a vertical plane (vertical plane directly centered between the left and right halves) that bisects the working space in a longitudinal direction that is transverse to the lateral direction and which passes between the two base assembly halves (the longitudinal direction is from left to right in figure 1 and is transverse to the lateral direction), wherein each respective at least one support arms (7) is pivotable about a respective vertical axis (pivotable about respective pivot axes 8) into the working space and toward the vertical plane, and
	Stelzl does not teach:	
	wherein each respective at least one support arm is arranged on its respective carrier with an adjustable angle of inclination having two imaginary rays that intersect the vertical plane so as to enable inclination of each respective at least one support arm relative to the floor and relative to the vertical plane between the respective at least one support arms.
	However, Bock et al. teach:
A lifting platform,
wherein each respective at least one support arm is arranged on its respective carrier with an adjustable angle of inclination (via pivoting device 14, figure 1) having two imaginary rays that intersect the vertical plane so as to enable inclination of each respective at least one support arm relative to the floor and relative to the vertical plane between the respective at least one support arms (there are an infinite number of imaginary rays that intersect the vertical plane from the carrier arms as the angle of inclination of the carrier arms changes relative to the floor and the vertical plane, see figure 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pivoting device as taught by Bock et al. to adjust the angle of the support arms of Stelzl so the vehicle can be lifted in a position that allows optimal accessibility to the components requiring work. 
	Regarding claim 2, the combination of Stelzl and Bock et al. further teaches:
	wherein at least one adjustment device (pivoting device 14, figure 1, Bock et al.) for adjusting the angle of inclination is provided between the carrier and the lifting device and/or between the carrier (angle arm 11, Stelzl) and the at least one support arm (support arm 7, Stelzl, the pivoting device of Bock et al. would be placed between angle arm 11 and support arms 7 of Stelzl in the combination of the references).  
	Regarding claim 3, the combination of Stelzl and Bock et al. further teaches:
	wherein the carrier is adjustable, by means of the adjustment device (pivoting device 14, Bock et al.), for orienting the at least one support arm (support arms 7, Stelzl), in the inclination to a pivot axis of a pivot bolt (pivot A of Stelzl, see annotated figure 1 below) or to a bearing axis of a bearing bolt, or to both.
	Regarding claim 4, the combination of Stelzl and Bock et al. further teaches:
	wherein the adjustment device comprises a compensation plate (bearing part 19, figure 1, Bock et al.) with a borehole (support track 20, Bock et al.), which is placeable on an end of the pivot bolt (pivot A, Stelzl, annotated figure) or the bearing bolt and is fastenable on or in the carrier, through which the zero point position or inclination of the carrier to the pivot bolt or bearing bolt or both is adjustable.
	Regarding claim 16, Stelzl further teaches:
	wherein a lifting device (lift arm 6, rod 10, angle arm 11) is arranged on each of the base assembly half (left and right halves, figure 2) which, by means of the at least one drive (drive 12) arranged on or in the at least one base assembly half, are transferable out of the starting position 5arranged on the floor into the operating position and which receives the first and the second carrier (angle arm 11, figure 1) in each case on one end region of the lifting device, each of the carrier is mounted pivotably to the load arm (lift arm 6), via a pivot bolt (pivot A, figure below) and is mounted pivotably to the guiding arm (rod 10), via a bearing bolt (bearing B, figure below), and in that each of the carrier receives at least one support arm (support arms 7 via bearing part 9) arranged pivotably thereon, so that the at least one support arms of the first and second carrier opposite one another are pivotable (via pivot axis 8) into a working space formed at least between the lifting devices (working space is the entire area above the base area of the portable base frame) and the angle of inclination of each at least one.  

    PNG
    media_image2.png
    332
    522
    media_image2.png
    Greyscale

Figure 1, US 5025892 A, annotated by examiner

	Regarding claim 17, Stelzl further teaches:	
wherein the lifting device is configured as a parallel guiding device (see figures 1 and 2), which includes a load arm (lift arm 6) and a guiding arm (rod 10).  
	Regarding claim 18, Stelzl further teaches:	
wherein the lifting device is configured as a scissoring guide device (see figure 1 and hydraulic assembly 3 acting as a scissor arm).  
	Regarding claim 19, Stelzl further teaches:	
wherein the lifting platform is configured as a moveable lifting platform (by use of rollers 2, figure 1).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4776569 A (Nestel-Eichhausen) in view of US 20040011594 A1 (Stewart).
	Regarding claim 15, Nestel-Eichhausen teaches:
The lifting platform according to claim 14.
	Nestel-Eichhausen does not teach:
wherein the two base assembly halves are arranged to one another via at least one detachable connection point with the middle part. 
	However, Stewart teaches:
A lifting platform,
wherein the two base assembly halves (left and right halves as shown in figure 1) are arranged to one another via at least one detachable connection point (member 4c, figure 1) with the middle part (members 4a, 4b, 4c, figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base halves detachable as taught by Stewart with the lifting platform of Nestel-Eichhausen for easier transportation of the platform when it is being moved into place. 

Allowable Subject Matter
	Claims 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 5-13 include limitations that are not disclosed or rendered obvious by the prior art of record. Regarding claim 5, such limitations include the carrier comprising two spaced apart lateral walls with a centering receptacle for a compensation plate. Claim 6 is dependent on claim 5. Claim 7 includes a limitation for a retaining plate for fixating the compensation plate that is detachable on the lateral wall. Claims 8-11 are dependent on claim 7. Claim 12 includes a limitation for multiple compensation plates that differ from each other based on distances between a surface and the axis of the borehole. Claim 13 includes the limitation of the pivot bolt and bearing bolt rotatably arranged by means of a radial bearing about axes that are stationary to the load arm and guiding arm.

Response to Arguments
	Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive. On pages 12-13 of the Remarks, Applicant argues that Nestel-Eichhausen does not teach the limitation of claim 1 regarding inclination of the support arms relative to the ground and relative to the vertical plane between the support arms. Examiner respectfully disagrees, Nestel-Eichhausen discloses all of the limitations of amended claim 1 as outlined above. 
	On page 14 of the remarks Applicant argues that Stelzl does not disclose pivoting of the arms into the working space. Examiner respectfully disagrees, pivot axes 8 show that the arms each pivot about a respective vertical axis into the working space. On page 15 of the Remarks, Applicant argues that new claim 15 is patentable over the prior art of record. This argument is rendered moot based on the rejection above.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654